Opinion by
Mr. Justice Eagen,
This is an action in habeas corpus which was dismissed, after hearing, by the Court of Common Pleas *516of York County. An appeal, filed in the Superior Court, was certified here because we had under consideration a companion case involving the same issues. See, Commonwealth ex rel. Ensor v. Cummings, 416 Pa. 510, 207 A. 2d 230 (1965).
For the reasons stated in Ensor, the order of the court below is vacated and the record is remanded to the court of original jurisdiction with directions to proceed in accordance with the Ensor opinion.